Citation Nr: 1747384	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a disability rating in excess of 20 percent for a right knee disability prior to September 19, 2016.

3.  Entitlement to a disability rating in excess of 30 percent for a right knee disability since November 1, 2017.

4.  Entitlement to an initial rating in excess of 50 percent for depressive disorder.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Candice Bennett, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1989 to December 1995 and February 2003 to April 2003, including service in the Southwest Asia theater of operations from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to a disability rating in excess of 20 percent for a right knee disability since September 19, 2016 and TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The most probative evidence of record showed that the Veteran's left knee disability is manifested by pain with flexion greater than 45 degrees and extension less than 10 degrees.

2.  The Veteran's left knee is productive of slight instability.

3.  Prior to September 19, 2016, the most probative evidence of record showed that the Veteran's right knee disability was manifested by pain with flexion greater than 45 degrees and extension less than 10 degrees.

4.  The Veteran's right knee is productive of moderate instability.

5.  The Veteran's depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for pain and limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2016).

2.  The criteria for the assignment of a separate 10 percent disability evaluation for left knee instability, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.71a, Diagnostic Code (DC) 5257 (2016).

3.  Prior to September 19, 2016, the criteria for the assignment of a separate 10 percent disability evaluation for pain and limitation of motion of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2016).

4.  Prior to September 19, 2016, the criteria for an evaluation in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.71a, Diagnostic Code (DC) 5257 (2016).

5.  The criteria for a 70 percent rating for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

I.  Knees

The Veteran contends that she is entitled to higher ratings for her right and left knee disabilities.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  
DC 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating is assigned when there is ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis in flexion at the angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256. 

DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

Under DC 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

Under DC 5259, when semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

A.  Left Knee

The Veteran's left knee disability is currently rated 10 percent disabling under DC 5003.  At the Veteran's August 2017 Board hearing, she indicated that a 10 percent rating for left knee limitation of motion and a separate 10 percent rating for left knee instability would satisfy her appeal.  See August 2017 Board hearing transcript, p.19-20.  The Board finds that the evidence supports entitlement to those ratings.  Accordingly, this represents a complete grant of benefits and no discussion of ratings in excess of 10 percent for limitation of motion or instability is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In an October 2009 statement, the Veteran contends she has instability of the left knee.  The February 2010 VA examination shows lateral patellar subluxation and the December 2013 VA examination shows slight instability.  The March 2013 and September 2015 VA examinations show no instability of the left knee.  Resolving all reasonable doubt in the Veteran's favor, the Board finds a separate 10 percent rating is warranted for slight instability of the left knee is warranted under 38 C.F.R. §4.71a, DC 5257.




B.  Right knee

Prior to September 19, 2016, the Veteran's right knee disability is rated 20 percent under 38 C.F.R. §4.71a, DC 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that an unlisted right knee disability, under Diagnostic Code 5299, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected right knee condition is rated by analogy) is recurrent subluxation or lateral instability of a knee, which is evaluated under 38 C.F.R. §4.71a, DC 5257.  

At the Veteran's August 2017 Board hearing, she indicated that prior to September 19, 2016, a 10 percent rating for right knee limitation of motion and a separate 20 percent rating for right knee instability would satisfy her appeal.  See August 2017 Board hearing transcript, p.19-20.  The Board finds that the evidence supports entitlement to those ratings.  Accordingly, this represents a complete grant of benefits and no discussion of a rating in excess of 20 percent for instability or in excess of 10 percent for limitation of motion prior to September 19, 2016 is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Prior to September 19, 2016, flexion of the right knee was greater than 45 degrees and extension was less than 10 degrees.  The evidence shows the Veteran had knee pain and diagnoses of an anterior cruciate ligament tear with subsequent repair and a meniscus tear with meniscectomy.  See February 2010, December 2013, and September 2015 VA examinations.  Accordingly, the Board finds a rating of 10 percent for limitation of motion of the right knee is warranted under DC 5003.





II.  Depressive Disorder

The Veteran's depressive disorder is rated 50 percent disabling.  She contends that her depressive disorder is more severe than the currently assigned rating and that he is entitled to a higher rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The March 2013 VA examiner determined the Veteran had occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The examiner noted symptoms of depressed mood and disturbances of motivation and mood.  When asked about suicidal ideation, the Veteran reported "oh yeah, I got enough Xanax to do that." However, she denied any plans or intents to hurt herself and denied historical suicide attempts.  When asked about homicidal ideation, she reported becoming angry at people and her sisters; however, she did not feel she would actively hurt someone and had no active plans towards any specific individual.

At the December 2013 VA examination, the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances in motivation and mood, difficulty adapting to stressful circumstances including work and worklike setting, inability to maintain effective relationships, and impaired impulse control.  She was tearful throughout interview and rated her depression as an eight to ten on scale of one to ten, and anxiety as an eight.  She reported that she worried constantly and her sleep was poor.  She reported that she was working on her bachelor's degree in social work.

At the September 2015 VA examination, the Veteran's symptoms included those noted above, in addition to suicidal ideation.  Upon examination, she was alert and oriented to person, place, time, date, and situation and exhibited acceptable hygiene.  Her judgment was intact and she exhibited no long term memory issues.  She reported concentration deficits.  She reported that she was prescribed Xanax and Celexa.  She had completed her Bachelor's degree in social work and was enrolled in a Master's program in social work, and was not working.

At the June 2017 VA examination, the Veteran's symptoms were depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  She denied suicidal and homicidal ideation.  She reported suicidal ideation in March 2017, but improvement since then.  She also denied panic attacks and hallucinations.  The Veteran reported memory impairment, which included forgetting names and forgetting what she went in a room to get.  She also reported difficulty sleeping.  In terms of social relationships, she had a few good friends.  In regard to employment, she had been working as a social worker until she was fired in September 2016 and she obtained her Master's Degree in social work in June/July 2016 from Ohio University, but she noted that she struggled while in school.  

A July 2017 private psychiatric evaluation by Wes Crum Ph.D. notes current thoughts of death, but no suicidal ideation.  She reported that she was terminated from her social work job in September 2016 for having a bad attitude.  However, prior to this, she was usually able to be on time and do what was expected of her and had no significant difficulty handing stresses and demands of her previous employers.  Upon examination, she was appropriately dressed with adequate grooming and hygiene, and exhibited a sad mood and flat affect.  The examiner noted that throughout the interview she would become extremely upset and cry.  Her speech was relevant with appropriate rate and volume; no hallucinations; no delusions; and no homicidal ideations.  Her memory intact with had mild impairment in delayed recall.  She reported that she socially isolates with few interpersonal relationships.  The examiner noted that her thought process was spontaneous, logical, and coherent and she had no thought disturbance, but later in the same report he noted that her thought processes were likely to be marked by confusion, distractibility, and difficulty concentrating.  

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 70 percent have been met as the evidence shows suicidal ideation.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The Board acknowledges that in a July 2017 Disability Benefits Questionnaire, Wes Crum Ph.D. indicated the Veteran had total occupational and social impairment.  However, July 2017 private evaluation by Wes Crum does not show the Veteran's symptoms are not severe enough to result in total occupational and social impairment.  Further, none of the VA examiners determined the Veteran's impairment was more than occupational and social impairment with reduced reliability and productivity.  See March 2013, December 2013, September 2015, and June 2017 VA examinations.  Consistent with the VA examinations, VA treatment records also do not show symptoms of total occupational and social impairment.  The Veteran completed a bachelor's degree and a master's degree during the appeal period and was working at times.  While the evidence shows some reported impairment in concentration and memory at times, it is not severe enough to be considered gross impairment in thought processing or communication.  Additionally, while the evidence shows suicidal thoughts at times, this does not amount to persistent danger of hurting self or others.  The evidence shows no delusions or hallucinations.  The evidence also does not show grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Accordingly, a rating in excess of 70 percent for depressive disorder is not warranted.  

ORDER

A rating in excess of 10 percent for left knee limitation of motion is denied.

A 10 percent rating for slight left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Prior to September 19, 2016, a rating of 10 percent for right knee limitation of motion is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Prior to September 19, 2016, a rating in excess of 20 percent for right knee instability is denied.

A rating of 70 percent for depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

I.  Right Knee

The Veteran's had a total right knee replacement on September 19, 2016.  Since September 19, 2016, the Veteran is in receipt of 100 percent temporary rating for her right knee due to convalescence.  The Veteran contends that a higher rating is warranted after the expiration of the convalescence period ends on November 1, 2017 and that another surgery may be scheduled for the right knee in October 2017.  See August 2017 Board hearing transcript, pp. 13-17.  In light of the testimony indicating the Veteran's right knee disability has worsened, a VA examination is needed to properly assess the current severity of the Veteran's condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


II.  TDIU

The Veteran contends that she cannot work due to depressive disorder and her right and left knee disabilities.  The Veteran completed an Application for Increased Compensation on Unemployability in August 2017 on which she reported that her depressive disorder affected her full-time employment since March 4, 2011.  She also noted her last position was in social work at People to People from May 2016 to September 2016 for 25 hours per week and she earned $0.  At the August 2017 Board hearing, the Veteran testified that she worked from May to September 2016, and prior to that she worked in an internship from May 2015 to August 2015 during her break from school.  She testified that she worked 25 hours per week for $14 per hour.  See August 2017 Board hearing transcript, pp.5-6, 9.  The Veteran's Application for Increased Compensation on Unemployability submitted in July 2013 shows that she was self-employed selling horses and horse track from 2009 to the date of the application and her highest earnings was $843, and prior to that she worked at paramount Support Service in home health until 2009.  She noted that she last worked full time in May 2009.  A record from the Social Security Administration received in November 2013 shows that the Veteran was self-employed breaking in and tacking horses part-time until 2010, where she worked five hours per day, four days per week earning $10,000 per year and worked as a laborer at a tractor company from 2008 to April 15, 2010, where she worked eight hours per day, five days per week and earned $25,000 per year.  The record also shows that the Veteran completed a bachelor's degree and master's degree in social work during the appeal period.  

As the Veteran worked at times during the appeal period, more information is needed regarding the Veteran's employment.  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id.

Accordingly, the Board must obtain further information regarding the Veteran's current and past employment status and the circumstances of his employment, to include an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, the AOJ should request information from the Veteran's employers, to include earnings and the reason for leaving employment.  The AOJ should also request that the Veteran submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  This should include evidence showing that the Veteran's employment is in a protected environment such as a family business or sheltered workshop.  

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his right knee disability and entitlement to TDIU and any additional, pertinent records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding VA and private treatment records related to her claims for an increased rating for his right knee disability and entitlement to TDIU due to her service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her right knee disability and the impact of her service-connected conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her right knee condition.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate the Veteran's range of motion findings the results of other appropriate testing.

b. Discuss functional impairment of the right knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

c. Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right knee and the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Request that the Veteran complete an updated VA Form 21-8940 and submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  Then request information from the Veteran's previous employers, to include earnings and the reason for leaving employment.  This should include any evidence showing that the Veteran's employment is in a protected environment such as a family business or sheltered workshop.  All actions to obtain the requested information should be documented fully in the claims file.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


